PER CURIAM:
John William Gilbert appeals the district court’s order denying relief on his civil rights complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm on the district court’s reasoning that the action was barred by the doctrine of collateral estopped. Allen v. McCurry, 449 U.S. 90, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980). Gilbert v. Isham, No. 5:07-cv-0075-gec, 2007 WL 4287746 (W.D.Va. Dec 5, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although the action was addressed below as one pursuant to 42 U.S.C. § 1983 (2000), because the Defendant is a federal officer and the complaint of conduct involved a federal misdemeanor conviction, the action is one under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).